Citation Nr: 0735787	
Decision Date: 11/14/07    Archive Date: 11/26/07	

DOCKET NO.  05-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
residuals of surgery to and suture removal from the left eye, 
to include blindness, vitreous leakage with retinal 
detachment, and neovascular glaucoma, claimed as the result 
of Department of Veterans Affairs (VA) treatment beginning in 
January 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
residuals of surgery to and suture removal from his left eye, 
reportedly the result of improper and/or negligent treatment 
by VA medical personnel.  In pertinent part it is contended 
that, on January 27, 2003, the veteran underwent the surgical 
extraction of a cataract from his left eye, which was 
subsequently complicated by a wound leak following suture 
removal and the subsequent development of retinal detachment 
and neovascular glaucoma.  All of this, it is contended, 
would not have occurred were it not for the improper and/or 
negligent care/treatment provided by VA medical personnel.

In that regard, a review of the record discloses that, in 
December 2003, there was filed a claim by the veteran's 
private attorney alleging negligence on the part of VA 
providers in the treatment of the veteran's left eye.  
Currently of record is correspondence from the Office of 
Regional Counsel, Department of Veterans Affairs in Bay 
Pines, Florida, to the effect that an administrative tort 
claim had been filed by the veteran under the provisions of 
the Federal Tort Claims Act alleging negligence on the part 
of personnel at the James A. Haley Veterans Hospital.  That 
same correspondence shows that the veteran's tort claim was 
settled for the total sum of $100,000.  However, an actual 
copy of the settlement detailing various aspects of the 
veteran's claim/case is not at this time a part of the claims 
folder.  Such evidence is vital to the veteran's case, and 
must be procured prior to a final adjudication of his current 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Contact the Office of Regional 
Counsel, Department of Veterans Affairs, 
located at Post Office Box 5005, Bay 
Pines, Florida  33744, with a request 
that they provide a copy of the 
settlement provided the veteran in 
response to his claim of negligence under 
the Federal Tort Claims Act.  A copy of 
that settlement, once obtained, should be 
made a part of the veteran's claims 
folder.  Should it be determined that, 
for whatever reason, the settlement 
agreement in question is unavailable 
and/or confidential, a statement to that 
effect should also be included in the 
veteran's claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2004, the date of 
the most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  If the records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Thereafter, review the veteran's 
claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 
for the residuals of surgery to and 
suture removal from the veteran's left 
eye.  Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case (SOC) in March 
2005.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




